                  Case 1:19-cv-00324-TJK Document 4 Filed 02/08/19 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


JEROME CORSI


                     Plaintiff
                                                     Civil No.                 19-324         (TJK)
               vs.

ROGER STONE                                         Category B



                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on    2/8/2019      from Judge Amy Berman Jackson

to Judge Timothy J. Kelly                           by direction of the Calendar Committee.



                                   (Randomly Reassigned)


                                                              JUDGE ELLEN S. HUVELLE
                                                              Chair, Calendar and Case
                                                              Management Committee


cc:           Judge Timothy J. Kelly                             & Courtroom Deputy
              Judge Amy Berman Jackson                     & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
